—Peters, J.
Cross appeals (upon remittal from the Court of Appeals) from an order of the Supreme Court (Doran, J.), entered March 9, 1993 in Schenectady County, which, inter alia, partially granted plaintiffs’ motion to set aside the verdict and granted a new trial on the issue of future damages.
The relevant facts and issues pertaining to this appeal were set forth by us in our prior decision on this appeal (210 AD2d 703). By a divided Court, we reinstated the jury’s verdict dismissing the claim for future pain and suffering. Upon appeal, the Court of Appeals determined that the appropriate standard of our review should have been whether " ' "the evidence so preponderate])!] in favor of the [plaintiff] that [the verdict] could not have been reached on any fair interpretation of the evidence” ’ ” (86 NY2d 744, 746, quoting Moffatt v Moffatt, 86 AD2d 864, affd 62 NY2d 875).
In light of the guidance provided by the Court of Appeals, our review of the record mandates an affirmance of Supreme Court’s determination that a new trial must be granted to address the issue of future damages.
Mikoll, J. P., Mercure, Crew III and Yesawich Jr., JJ., concur. Ordered that the order is affirmed, without costs.